SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1320
CA 11-00676
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND SCONIERS, JJ.


PHILIP ARNO AND MARY ARNO,
PLAINTIFFS-RESPONDENTS,

                      V                                           ORDER

MARIA CIMATO AND CARMELO CIMATO,
DEFENDANTS-APPELLANTS.


HOPKINS & SORGI, PLLC, WILLIAMSVILLE (SEAN W. HOPKINS OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

BORINS, HALPERN & PASKOWITZ, BUFFALO (MICHAEL PASKOWITZ OF COUNSEL),
FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Erie County (Gerald J. Whalen, J.), dated September 23, 2010.
The order and judgment awarded plaintiffs money damages after a
nonjury trial.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs.




Entered:    December 23, 2011                   Frances E. Cafarell
                                                Clerk of the Court